PER CURIAM:
We initially decided this appeal in New York State National Organization for Women v. Terry, 961 F.2d 390 (2d Cir.1992). The Supreme Court granted certiorari sub. nom Pearson v. Planned Parenthood Margaret Sanger Clinic, and vacated and remanded for further consideration in light of Bray v. Alexandria Women’s Health Clinic, — U.S. -, 113 S.Ct. 753, 122 L.Ed.2d 34 (1993). Pearson, — U.S.-, 113 S.Ct. 1233, 122 L.Ed.2d 640 (1993). We then directed the submission of letter briefs by the parties regarding the proper disposition upon remand.
We now reinstate the initial judgment in this appeal entered pursuant to our prior opinion. Applications for such relief in light of Bray as dismissal of the federal claims, a remand of the action to state court, or reconsideration of the contempt sanctions litigated on this appeal should be addressed in the first instance to the district court.